For the reason above set forth, we find the present application for Writ of Mandamus to be prematurely filed. We further observe that in the event the petitioner asserts in a future application that he is entitled to immediate relief, if credits are granted, he should set forth with specificity the time and dates these credits were earned and cite the authority under which he claims these credits. For the purpose of an application for a Writ of Mandamus to correct time computations, any petition filed in excess of 60 days prior to the claimed date of release will be deemed to be prematurely filed.
IT IS THEREFORE THE ORDER OF THIS COURT that the Petition for Writ of Mandamus should be, and the same is, hereby, DISMISSED.
WITNESS OUR HANDS, and the Seal of this Court, this 16th day of August, 1977.
Hez J. Bussey, P. J.
Tom Brett, J.